MEMORANDUM**
Daniel Santiago Ramirez appeals the 24-month sentence imposed following revocation of his term of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review de novo, United States v. Gonzalez, 262 F.3d 867, 869 (9th Cir.2001) (per cu-riam), and we affirm.
Ramirez contends that the district court engaged in impermissible double-counting in sentencing him for a violation of supervised release. Specifically, he contends that a fight he had while in custody for bank robberies committed while on supervised release factored into both his sentence for violation of supervised release and his sentence for the later bank robberies. Upon review of the record, we find no error. See United States v. Archdale, 229 F.3d 861, 869 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.